      Case 1:20-cv-07912-MKV-SDA Document 11 Filed 03/08/21 Page 1 of 2




                                                     U.S. Department of Justice
                                3/8/2021
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007



                                                     March 8, 2021

BY ECF
Hon. Stewart D. Aaron                                               Request GRANTED. SO ORDERED.
United States Magistrate Judge                                      Dated: March 8, 2021
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

               Re: Lopez v. Comm’r of Soc. Sec., No. 20 Civ. 7912 (MKV) (SDA)

Dear Judge Aaron:

               This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action, which the plaintiff brought pursuant to 42 U.S.C.
§ 405(g) to appeal the Commissioner’s decision to deny her application for Social Security
disability benefits.

                I respectfully write to request, with the plaintiff’s consent, a 60-day extension of
time, nunc pro tunc, for the Commissioner to file the certified administrative record in this case,
from March 5, 2021, to May 4, 2021. The extension is necessary due to delays in preparing the
certified administrative record due to temporary workplace changes implemented by the Social
Security Administration in response to the COVID-19 pandemic. As described in the attached
Declaration of Jebby Rasputnis, dated December 4, 2020, these changes have significantly
impacted the operations of the Social Security Administration’s Office of Appellate Operations
and materially affected its ability to prepare certified administrative records and to obtain
transcriptions of hearing recordings from private contractors.

               The plaintiff consents to this request for an extension. This is the Commissioner’s
second request for an extension of the time to file the certified administrative record. The Court
previously granted the Commissioner’s request for a 60-day extension of time to file the certified
administrative record. (Dkt. No. 9.)
      Case 1:20-cv-07912-MKV-SDA Document 11 Filed 03/08/21 Page 2 of 2

                                                                              Page 2


            I thank the Court for its consideration of this request.

                                           Respectfully,
                                           AUDREY STRAUSS
                                           United States Attorney
                                            /s/ Amanda F. Parsels
                                     BY:   AMANDA F. PARSELS
                                           Assistant United States Attorney
                                           Tel.: (212) 637-2780
                                           Email: amanda.parsels@usdoj.gov

cc:         Richard Seelig, Esq.
            Attorney for Plaintiff
